GRIFFIN, J.
Tkis is an appeal of an order removing a professional guardian,' Kathleen M. Foust [“Foust”]. We agree with Foust that the notice given and procedure employed at the June 8, 2004, hearing were inadequate to meet the requirements of law, including the statutory and rule procedures for guardian removal contained in Florida Probate Rule 5.660 and section 744.477, Florida Statutes (2003). We also agree that in light of the trial judge’s coincidental contact with Mr. and Mrs. Spino at the auction of the ward’s property and their communications during the hearing, the trial judge should have recused himself *973and allowed another judge to conduct the removal hearing.
REVERSED and REMANDED.
PALMER and ORFINGER, JJ., concur.